Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 6-8 and 10-19 are currently under examination, wherein the claim 1 has been amended and claims 10-19 have been newly added in applicant’s amendment filed on July 17, 2022.
Status of Previous Rejections
2.	The previous rejections of claims 1 and 6-8 under 35 U.S.C. 103 as stated in the Office action dated April 22nd, 2022 have been withdrawn in light of applicant’s amendment filed on July 17, 2022. New grounds of rejection have been established as follows.
Election by Original Presentation
3.	Newly submitted claims 10-19 are directed to 5 different species of iodine-containing cyclic compounds that are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-14 and 16-19 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102 of this title, if the differences
 between the claimed invention and the prior art are such that the claimed invention as a whole 
would have been obvious before the effective filing date of the claimed invention to a person 
having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 
be negated by the manner in which the invention was made.

4.	Claims 1, 6, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US Pub. 2015/0217409 A1) in view of Suzuki et al. (US 4,831,063).
With respect to claims 1, 6, 8, 10 and 15, Akagawa et al. (‘409 A1) discloses a solder paste containing a solder alloy ball and a flux comprising by weight 5-10% of an activator including a combination of an organic acid, an amine and a halogen comprising an iodobenzene (e.g. 2-4% of an organic acid, 2-3% of an amine and 1-3% of an iodobenzene) (abstract, paragraphs [0025], [0070], [0120], [0129] and [0141]-[0143]). Akagawa et al. (‘409 A1) does not specify the iodine-containing cyclic compound as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the iodobenzene of Akagawa et al. (‘409 A1) with the claimed 1-iodonaphthlene with an expectation of success, because they are functionally equivalent as disclosed by Suzuki et al. (‘063) (col. 6, lines 6-32). See MPEP 2144.06. The content ranges of the iodine-containing cyclic compound and the activator suggested by Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063) would overlap the claimed ranges. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed range of Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063) with an expectation of success because Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063) discloses the same utility over the entire suggested range.
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063) as applied to claims 1, 6 and 8 above and further in view of Yukikata et al. (US Pub. 2018/0015576 A1). 
	Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063) does not specify the flux content range in the solder paste as clamed. Yukikata et al. (‘576 A1) discloses mixing by mass 5-20% of a flux with 80-95% of solder alloy powders to form a solder paste (abstract and paragraph [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix by mass 5-20% of a flux disclosed by Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063) with 80-95% of solder alloy powders to form a solder paste as disclosed by Yukikata et al. (‘576 A1).
Response to Arguments
6.	The applicant’s arguments filed on July 17, 2022 have been fully considered but they are not persuasive.
The applicant argues that Suzuki et al. (‘063) does not disclose that iodobenzene of Akagawa et al. (‘409 A1) and the claimed 1-iodonaphthlene are functionally equivalent as a flux component in a flux for a solder paste. In response, the examiner notes that Akagawa et al. (‘409 A1) does disclose using iodobenzene as an activator (paragraph [0129]) while Suzuki et al. (‘063) discloses that both iodobenzene and 1-iodonaphthlene are aromatic hydrocarbons (col. 15, lines 19-32). Therefore, Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063) at least suggests that 1-iodonaphthlene can be used as an activator too. It is noted that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the combined teachings of Akagawa et al. (‘409 A1) in view of Suzuki et al. (‘063). Furthermore, the rejection based on MPEP 2144.06 does not require a motivation for a substitution of elements because these elements are functionally equivalent as disclosed by the prior art. See MPEP 2144.06. Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. The application of the MPEP 2144.06 as the ground of rejection of the claimed iodine-containing cyclic compound as stated in the Office action dated April 22nd, 2022 is proper and therefore maintained.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


7/26/2022